DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, 16-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 4,588,084 to Holley, Jr. (Holley).
Regarding claim 1, 12, Holley discloses a carton (Fig 4) and blank (Fig 1) for packaging, the carton comprising a first side wall (55), a top portion formed in part by a top wall panel (43) and a first upper end closure panel (7) hinged to the top wall panel along a first end edge (45), a carrying handle (between 48, 49) defined in the top portion, a first gusset panel (15) hinged to the first upper end closure panel (7) along a first side edge (17), a first anchor panel (94) hinged to the first gusset panel (96) and to the first side wall (55), the first anchor panel being (94) folded into face to face relationship with the first side panel (55) so as to secure first upper end closure panel (7) in a closed condition (Figs 2-4), a first handle reinforcing structure (81) disposed at least in part about the carrying handle (Fig 6), and for the blank of claim 12, the handle reinforcing structure can be folded to be disposed at least in part about the carrying handle since it has the structure as recited, wherein the first handle reinforcing structure (81) is coupled to the first anchor panel (94) by two or more first connecting panels (46, 47).  In particular, panels (46, 47) are between the first anchor panel and first handle reinforcing structure, and thus would connect and couple them together.
Regarding claim 16-17, Holley further discloses wherein first side wall (55) is hinged to a first edge of the top wall panel (43) by a first fold line (57), further comprising a second side wall (54) hinged to a second edge of the top wall panel by a second fold line (56), wherein the second edges opposes the first edge (Fig 1).

Claim(s) 12-13, 15-17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 5,197,598 to Stout et al. (Stout).
Regarding claim 12, Stout discloses a blank (Fig 1) for packaging, the carton comprising a first side wall (6), a top portion formed in part by a top wall panel (1) and a first upper end closure panel (2) hinged to the top wall panel along a first end edge, a carrying handle (14) defined in the top portion, a first gusset panel (19b) hinged to the first upper end closure panel along a first side edge, a first anchor panel (15) hinged to the first gusset panel (at 19) and to the first side wall (at 16), a first handle reinforcing structure (21) disposed at least in part about the carrying handle (Fig 4), and for the blank of claim 12, the handle reinforcing structure can be folded to be disposed at least in part about the carrying handle since it has the structure as recited, wherein the first handle reinforcing structure (21) is coupled to the first anchor panel (15) by two or more first connecting panels (26a, 26b).  
Regarding claim 13, Stout further discloses a second upper end closure panel (4) hinged to the top wall panel (1) along a second end edge (5), a second gusset panel (20b) hinged to the second upper end closure panel along a first side edge, a second anchor panel (17) hinged to the second gusset panel (at 20) and to the first side wall (at 18), the second anchor panel capable of being folded into a face to face relationship with first side panel so as to secure the second upper closure panel (4) in closed condition (Figs 4-5), wherein the first handle reinforcing structure (21) is coupled to the second anchor panel by two or more second connecting panels (left and right of 29).
Regarding claim 15, Stout further discloses carton/blank comprising second side wall (8), third gusset panel (opposite 19b) hinged to first upper end closure panel (2) along a second side edge opposing first side edge, fourth gusset panel (opposite 20b) hinged to second upper end closure panel (4) along a second side edge opposing first side edge, third anchor panel (37) hinged to third gusset panel and to second side wall (8), third anchor panel capable of being folded into face to face relationship with second side panel so as to secure first upper end closure panel in a closed condition, fourth anchor panel (40) hinged to fourth gusset panel and to second side wall, fourth anchor panel capable of being folded into face to face relation with second side panel so as to secure second upper end closure panel in closed condition, second handle reinforcing structure (35) disposed at least in part about carrying handle, wherein the second handle reinforcing structure is coupled to third anchor by two or more third connecting panels (left of 43) and to fourth anchor panel by two or more fourth connecting panels (right of 45).
Regarding claim 16-17, Stout further discloses wherein first side wall (6) is hinged to a first edge of the top wall panel (1) by a first fold line (7); and further comprising a second side wall (8) hinged to a second edge of the top wall panel (1) by a second fold line (9), wherein the second edge (7) opposes the first edge (9) (Fig 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-5, 7, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holley in view of US 2009/0236408 to Spivey SR et al. (Spivey).
Regarding claim 3, 14, Holley teaches the carton of claim 1 and blank of claim 12 but does not teach explicitly openings on the top wall panel to define the handle strap.  Spivey discloses a carton (Fig 4) and in particular discloses openings (65) on top wall panel to define a handle strap (64).  One of ordinary skill in the art would have found it obvious to replace the handle cutouts portions of Holley with openings as suggested by Spivey to facilitate gripping of the handle.
Regarding claim 4, the modified Holley further discloses each pair of openings defined by a cushioning flap (67) hinged to handle strap portion (Fig 4, Spivey)
Regarding claim 5, Holley teaches the carton of claim 1 but does not teach explicitly teach aperture defined in top wall panel of the carton.  Spivey discloses a carton (Fig 4) and in particular discloses aperture (65) on top wall panel to define a handle strap (64).  One of ordinary skill in the art would have found it obvious to replace the handle cutouts portions of Holley with aperture as suggested by Spivey to facilitate gripping of the handle.
Regarding claim 7, Holley discloses carton of claim 1 and further discloses carrying handle being strap but does not teach opening in top wall panel.  Spivey discloses a carton (Fig 4) and in particular discloses openings (65) on top wall panel to define a handle strap (64).  One of ordinary skill in the art would have found it obvious to replace the handle cutouts portions of Holley with openings as suggested by Spivey to facilitate gripping of the handle.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holley in view of US Patent No. 5,699,957 to Blin et al. (Blin).
Regarding claim 9, Holley discloses the carton of claim 1 and further discloses a base portion (47, 49, 51) including base panel (47) but does not teach the base panel formed from a second blank.  However, Blin discloses that it was known in the art to separate carton parts from cover to base (Figs 4-5) and one of ordinary skill in the art would have found it obvious to separate the carton to cover and base such that they were formed of different blanks as suggested by Blin in order to facilitate manufacture since it has been held that making two parts separable would be obvious to one of ordinary skill in the art.  In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349(CCPA 1961).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stout in view of Spivey.
Regarding claim 14, Stout teaches the blank of claim 12 but Stout does not teach explicitly openings on the top wall panel to define the handle strap.  Spivey discloses a carton (Fig 4) and in particular discloses openings (65) on top wall panel to define a handle strap (64).  One of ordinary skill in the art would have found it obvious to replace the handle cutouts portions of Stout with openings as suggested by Spivey to facilitate gripping of the handle.

Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive. Applicant argues that Holley does not teach first anchor panel being folded into a face to face relationship with the first side wall so as to secure the first upper end closure panel in a closed condition.  This is not persuasive because as shown in Figs 1b, 2, 3, 7, first side wall (55) is being folded downwards as shown in Fig 3, side wall (55) is connected to gusset panel (15) by an anchor panel (as shown in Fig 1b) and the anchor panel is shown as (94) and connects the gusset panel to the side wall (as shown in Fig 1).  In order for first side wall (55) to be in the folded condition shown in Fig 7, side wall (55) must be in face to face relationship with the anchor panel (94) otherwise, the gusset panel (15) would not be able to be folded inwards as shown in Fig 3.  Since first upper end closure panel (7) is directly hinged to gusset panel (15) as shown in Fig 1b, when the gusset panel (15) is folded inwards during construction of the carton from the blank (Fig 3), the first upper end closure panel (7) is in an angled upright closed position.  Applicant argues that Holley’s carrier web panel (94) is unrelated to the positioning of inclined side panel (7); however, this is not persuasive because as shown in Fig 2 with the  carton in an open position, when panel (94) has not been folded, panel (7) remains upright and when the panel (94) starts to fold as shown in Fig 3, the panel (7) changes its position and then becomes inclined when the carton is closed as shown in Fig 7.
Applicant further argues that Holley does not teach the first handle reinforcing structure coupled to the first anchor panel by two or more first connecting panels.  This is not persuasive because as shown in the blank of Fig 1, there are multiple connecting panels that couple first handle reinforcing structure (81) to anchor panel (94), not just including panels (46, 47).  Since the first handle reinforcing structure and the anchor panel are located near the ends of the blank, any panel in between can be considered a connecting panel that couples the first handle reinforcing structure and the anchor panel.  Applicant argues that panels (46, 47) cannot be considered connecting panels because they do not form a connection or part of a connection between panel (94) and panel (81).  This is not persuasive since panels (46, 47) are connected to other panels that are in turn connected to panels (94) and (81) and the carton is formed from an integral one-piece blank.
Applicant further argues that Stout does not teach first handling reinforcing structure configured to be disposed at least in part about the carrying handle in the formed carton.  This is not persuasive because the claims are directed to a blank and not to a carton and so long as the blank has the structure as recited, then it can also be formed into a carton as recited.  Furthermore, when constructed, Stout further discloses first handle reinforcing structure (21) to be about the carrying handle (14) as shown in Fig 4.  Applicant argues that structure (21) is a bottom panel and carrying handle (14) is located on top panel in the formed carton with side walls separating the bottom and top panel and thus asserts that the structure (21) cannot be about the carrying handle (14).  This is not persuasive since the claims do not recite that there cannot be any structure in between handle reinforcing structure and carrying handle.  Claims are given their broadest reasonable interpretation, and in the instant case, Stout discloses the blank structure as recited and thus would be capable of being folded to carton having the structure as recited.  Applicant further argues that Stout does not teach first handle reinforcing panel coupled to first anchor panel by two or more first connecting panels.  This is not persuasive because (26a, 26b) are connecting panels connected to first handle reinforcing panel by line (24) and connected to anchor panel (15) at fold line (25).  Applicant’s arguments regarding claim 13 in that Stout does not teach a second anchor panel foldable into face to face relationship with first side panel is not persuasive because the claims are directed to a blank and not to the folded carton.  If the blank has the structure as recited, then it would be capable of being folded into a carton where the second anchor panel is folded in a face to face relationship with the first side panel.  
Applicant further argues that the prior art does not teach the carrying handle comprising a strap which is deployable through an opening in the top wall panel.  This is not persuasive because Holley discloses the handle to be a strap formed by openings underlying the flaps (48, 49, Fig 7) and Spivey discloses handle to be a strap with adjacent openings (65).  One of ordinary skill in the art would have found it obvious to remove the Holley flaps and just have openings adjacent the strap in order to facilitate carry.  The modification would have resulted in the strap deployable through the opening in the top wall panel since insofar as applicant has their handle deployable though an opening, then the modified Holley also has the handle being a strap deployable through an opening.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735